MICHAEL D. HARRIS E-MAIL ADDRESS mharris@nasonyeager.com DIRECT DIAL (561)471-3507 FAX NUMBER (561) 686-5442 SABADELL UNITEDBANK TOWER 1 SUITE 1200 WEST PALM BEACH, FLORIDA 33401 TELEPHONE (561) 686-3307 FACSIMILE (561) 686-5442 www.nasonyeager.com July 20, 2012 VIA EDGAR Ms. Jessica Plowgian Division of Corporation Finance U.S. Securities and Exchange Commission Washington, DC20546 Dear Ms. Plowgian: In response to your conversation with my associate, Brian Bernstein, the Board of Directors of Aspen Group, Inc. has not scheduled a new meeting to consider the SEC’s earlier comment letter and oral comment. We anticipate the meeting will be held no later than August 10, 2012. Very truly yours, NASON, YEAGER, GERSON, WHITE & LIOCE, P.A. /s/ Michael D. Harris MICHAEL D. HARRIS cc:Mr. Michael Mathews (via email) Mr. David Garrity (via email)
